                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Lauinana Brown,                        )              Civil Action No. 5:19-cv-02766-JMC
                                       )
                      Plaintiff,       )
                                       )
       v.                              )                              ORDER
                                       )
Winn Dixie Stores, Inc., BI-LO LLC,    )
Southeastern Grocers LLC, Southeastern )
Grocers, Inc.,                         )
                                       )
                      Defendants.      )
____________________________________)

       This action arises from Plaintiff’s alleged slip-and-fall in a grocery store located in

Orangeburg, South Carolina. (ECF No. 1-1 at 3.) The matter before the court is a Motion to

Remand filed by Defendants Winn-Dixie Stores, Inc., BI-LO, LLC, Southeastern Grocers, LLC,

and Southeastern Grocers, Inc, with consent from Plaintiff. (ECF No. 7.)

        Here, the parties request a court order remanding this action to the state court because

 “Plaintiff has stipulated that damages will not exceed $75,000.00, so this case no longer meets

 the amount in controversy for diversity cases.” (Id.) Federal courts are courts of limited

 jurisdiction, but a defendant is permitted to remove a case to federal court if the court would

 have had original jurisdiction over the matter. See 28 U.S.C. § 1441(a). A federal district court

 has “original jurisdiction of all civil actions where the matter in controversy exceeds the sum or

 value of $75,000.00, exclusive of interest and costs, and is between citizens of different States .

 . . .” 28 U.S.C. § 1332(a) (2012). In determining the amount in controversy for federal diversity

 jurisdiction, the court must examine the complaint at the time of removal. Thompson v. Victoria

 Fire & Casualty Co., 32 F. Supp. 2d 847, 848 (D.S.C. 1999) (citing St. Paul Mercury Indem.

 Co. v. Red Cab Co., 303 U.S. 283, 292 (1938)). Generally, “the sum claimed by a plaintiff in

                                                 1
 her complaint determines the jurisdictional amount, and a plaintiff may plead less than the

 jurisdictional amount to avoid federal jurisdiction.” Phillips v. Whirlpool Corp., 351 F. Supp.

 2d 458, 461 (D.S.C. 2005) (citing, e.g., St. Paul Mercury Indem. Co., 303 U.S. at 294 (“If [the

 plaintiff] does not desire to try his case in the federal court he may resort to the expedient of

 suing for less than the jurisdictional amount, and though he would be justly entitled to more, the

 defendant cannot remove.”)) (internal citations omitted).

        Consequently, the court lacks jurisdiction over Plaintiff’s Complaint (ECF No. 1-1 at 2-

 5) and therefore GRANTS the parties’ joint request to remand this matter to state court.

       IT IS SO ORDERED.




                                                         United States District Judge

October 31, 2019
Columbia, South Carolina




                                                 2
